COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Bray
Argued by teleconference


COMMONWEALTH OF VIRGINIA
                                           MEMORANDUM OPINION * BY
v.   Record No. 1066-99-2                 JUDGE SAM W. COLEMAN III
                                              SEPTEMBER 14, 1999
STANLEY RAY PARHAM


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     Timothy J. Hauler, Judge

           Marla Graff Decker, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellant.

           Keith N. Hurley (Cawthorn, Picard & Rowe, on
           brief), for appellee.


     Stanley Ray Parham is charged with possession of cocaine as

the result of officers having found it during a search of Parham's

vehicle.   The trial judge ruled that the traffic stop and

resulting search of Parham's vehicle violated his Fourth Amendment

rights and, accordingly, suppressed the evidence.   Pursuant to

Code § 19.2-398, the Commonwealth appealed.

     Upon review, we find the trial judge's ruling erroneous that

the stop was illegal, and we hold that the search did not violate

the Fourth Amendment.    Therefore, we reverse the trial court's

suppression order and remand the case to the circuit court.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                             BACKGROUND

     At approximately 10:50 p.m., officers involved in a drug

interdiction effort observed Parham's vehicle enter the parking

lot of an apartment complex in a high crime area which, according

to the officers, is known to be associated with the sale and use

of illegal drugs.   In accordance with their operating procedure,

when Parham's vehicle remained in the lot only for about two

minutes before exiting, Officer Brown followed the vehicle.     After

observing that Parham's vehicle was in violation of Code

§ 46.2-1013 for failure to illuminate the rear license plate,

Brown radioed Officers Gordon and Benson who, in two separate

vehicles, stopped Parham.   Brown arrived on the scene shortly

after the stop.

     Brown and Gordon had Parham exit his vehicle and step to the

rear of the vehicle in order to observe the equipment violation.

As Parham stood five to ten feet behind the vehicle, Benson's drug

detection dog alerted to Parham.    Benson returned the dog to his

police vehicle without walking him around Parham's vehicle.     After

the dog alerted to Parham, the officers simultaneously searched

Parham and his vehicle for drugs.     Inside the vehicle, the

officers found a crack stem, two small clear bags of cocaine, two

rods used to "stuff [the cocaine] down," and an unidentified red

device.   The officers found no drugs on Parham.




                              - 2 -
     The trial court suppressed the cocaine seized from Parham's

vehicle after ruling that the traffic violation was a "subterfuge"

whose contrivance did not supply an articulable justification for

stopping the vehicle.   In addition, the trial court ruled that

even if the traffic stop was legal, the dog's alert to Parham did

not supply probable cause to search Parham's vehicle.

                              ANALYSIS

     On review of a suppression ruling, we view the evidence in

the light most favorable to the prevailing party and grant to that

party all reasonable inferences fairly deducible therefrom.    See

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47,

48 (1991).   However, determinations of probable cause and

reasonable suspicion involve mixed questions of fact and law.     See

McGee v. Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d 259,

261 (1997) (en banc) (citing Ornelas v. United States, 517 U.S.

690, 691 (1996)).   Thus, although we are bound by the trial

court's findings of historical fact unless plainly wrong or

without evidence to support them, see id. at 198, 487 S.E.2d at

261, "we review de novo the trial court's application of defined

legal standards to the facts of the case."   Giles v. Commonwealth,

28 Va. App. 527, 532, 507 S.E.2d 102, 105 (1998).

     We find that, at a minimum, the officers had sufficient

reasonable articulable suspicion to stop Parham's vehicle.     See

Ford v. Commonwealth, 28 Va. App. 249, 255, 503 S.E.2d 803, 805-06


                              - 3 -
(1998) (discussing the test to evaluate an investigatory stop).

Officer Brown testified that from fifty feet behind Parham's

vehicle, he could tell that the vehicle's license plate lacked

illumination in violation of Code § 46.2-1013.   Before stopping

Parham, Officer Gordon confirmed Brown's observation of the

equipment violation.

     Despite an officer's subjective reason for stopping a

vehicle, a stop is legal provided there is an objectively

reasonable basis for the traffic stop.   See Whren v. United

States, 517 U.S. 806, 812-13 (1996); Logan v. Commonwealth, 29 Va.

App. 353, 359, 512 S.E.2d 160, 162-63 (1999); Bosworth v.

Commonwealth, 7 Va. App. 567, 570-71, 375 S.E.2d 756, 758 (1989).

Accordingly, regardless of whether the officers had as their

primary purpose stopping the vehicle to allow the dog to sniff for

drugs, the observed traffic violation supplied the officers legal

justification to stop Parham.    The officers' ulterior motivation

does not negate the fact that probable cause existed to believe

that Parham was committing a traffic infraction, which gave the

officers legal justification for stopping the vehicle.

     Where officers stop a motorist to issue a traffic citation,

the procedure, without more, does not authorize a full search of a

defendant's vehicle.   See Knowles v. Iowa, 119 S. Ct. 484, 487-88

(1998).   Here, however, the alert from the drug detection dog, in




                                - 4 -
view of the totality of circumstances, supplied sufficient

probable cause to search Parham's vehicle. 1

     Among recognized exceptions to the requirement that officers

obtain a warrant to search is the "automobile exception."    Where

officers have probable cause to believe that a vehicle contains

evidence of a crime, officers may conduct a search of that vehicle

without first obtaining a warrant.    See California v. Acevedo, 500

U.S. 565, 569 (1991).

     The test for probable cause does not require "an actual

showing" of criminal activity, but, rather, "only a probability or

substantial chance" of such activity.   Illinois v. Gates, 462 U.S.

213, 243-44 n.13 (1983).

               In determining whether probable cause
          to search exists, no hard and fast rule
          exists which may be rigidly applied to yield
          a certain result in each case. "Rather,
          probable cause exists when the facts and
          circumstances within the officer's
          knowledge, and of which he has reasonably
          trustworthy information, alone are
          sufficient to warrant a person of reasonable
          caution to believe that an offense has been
          or is being committed."




     1
       Use of a drug detection dog that does not intrude upon a
zone of privacy does not implicate the Fourth Amendment and,
therefore, no degree of suspicion or probable cause is necessary
in the first instance to support the use of a drug detection dog
around or near an individual or vehicle. See Brown v.
Commonwealth, 15 Va. App. 1, 6, 421 S.E.2d 877, 881 (1992) (en
banc).



                              - 5 -
Derr v. Commonwealth, 6 Va. App. 215, 219-20, 368 S.E.2d 916,

918 (1988) (quoting Taylor v. Commonwealth, 222 Va. 816, 820,

284 S.E.2d 833, 836 (1981)).    Additionally, we have recognized

that experienced police officers "may be able to perceive and

articulate meaning in given conduct which would be wholly

innocent to the untrained observer."     Richards v. Commonwealth,

8 Va. App. 612, 616-17, 383 S.E.2d 268, 271 (1989).

     Here, after the police stopped Parham on an equipment

violation, and immediately after Parham exited his vehicle, a

drug detection dog alerted to Parham as he was standing behind

the vehicle.   Under these circumstances, we find the officers

had probable cause to believe that Parham and Parham's vehicle

contained drug contraband.     See Alvarez v. Commonwealth, 24 Va.

App. 768, 773-76, 485 S.E.2d 646, 648-50 (1997) (finding

probable cause to search where dog alerted on package in cargo

bay of bus).   On these facts, had the drug dog alerted and

Parham been searched without drugs being found, probable cause

would have existed for a magistrate to believe that drugs were

in the vehicle and to have issued a warrant to search Parham's

vehicle.   Based on this same reasoning, the officers had cause

to believe that drugs probably were in the vehicle.

     Because we find the officers lawfully stopped Parham on an

equipment violation, and because we further find that the

circumstances created probable cause to believe that Parham's


                               - 6 -
vehicle probably contained drugs, we reverse the trial court's

suppression order and remand the case to the trial court for

such further action that the Commonwealth deems necessary.

                                        Reversed and remanded.




                            - 7 -